Exhibit 10.1

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Amendment”), dated July 23, 2018, is made and entered into by
and among IES HOLDINGS, INC., a Delaware corporation, on behalf of itself and
each other Borrower and Guarantor (the “Administrative Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”).

RECITALS

A.    WHEREAS, Borrowers, Guarantors and Lender have entered into that certain
Second Amended and Restated Credit and Security Agreement dated as of April 10,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement.

B.    WHEREAS, Administrative Borrower, on behalf of itself and each other
Borrower and Guarantor, has requested that Lender amend certain provisions in
the Credit Agreement as set forth herein.

C.    WHEREAS, Lender has agreed to amend the Credit Agreement on the terms and
conditions as set forth herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound agree as follows:

ARTICLE I

AMENDMENT

Effective as of the Effective Date (as defined below), the Credit Agreement is
hereby amended and supplemented as follows:

1.01    Amendment to Section 8(c).

(a)    Section 8(c) of the Credit Agreement is hereby amended and restated as
follows:

(c)    Minimum EBITDA. During an EBITDA Covenant Testing Period, Borrower shall
achieve EBITDA, measured at the end of each quarter, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

 

Applicable Amount

  

Applicable Period

$30,000,000    For each four quarter period
ending March 31, 2017, June 30, 2017, September 30, 2017, and December 31, 2017
$32,500,000    For the four quarter period
ending March 31, 2018 $35,000,000    For the four quarter period
ending June 30, 2018 and each quarter-end thereafter



--------------------------------------------------------------------------------

1.02    Amendment to Schedule 1.1.

(a)    Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:

“EBITDA Covenant Testing Period” means a period (a) commencing on the last day
of the Borrowers most recently ended fiscal quarter prior to an EBITDA Covenant
Trigger Event and (b) continuing through and including the first day after such
EBITDA Covenant Trigger Event that Excess Availability has equaled or exceeded
the greater of (i) 30% of the Maximum Revolver Amount, and (ii) $30,000,000 for
the prior 30 consecutive days as set forth on any applicable Compliance
Certificate delivered pursuant to Schedule 6.1 of this Agreement or as
calculated by Borrower in the Borrowing Base Certificate provided on the 23rd
day of each month pursuant to Schedule 6.2 of the Agreement.

“EBITDA Covenant Trigger Event” means if Excess Availability, after giving
effect to the applicable Borrowing Base Certificate delivered pursuant to
Schedule 6.2 of this Agreement, is less than the greater of (i) 30% of the
Maximum Revolver Amount, and (ii) $30,000,000.

1.03    Amendment to Exhibit A.

(a)    Exhibit A to the Credit Agreement is hereby amended and restated as set
forth on Exhibit A attached hereto.

ARTICLE II

NO WAIVER

2.01    No Waiver. Other than as set forth above in Article I hereof, nothing
contained in this Amendment shall be construed as an amendment of, consent to,
or waiver by, Lender of any covenant or provision of the Credit Agreement, the
other Loan Documents, this Amendment, or of any other contract or instrument
between any Loan Party and Lender, and the failure of

 

-2-



--------------------------------------------------------------------------------

Lender at any time or times hereafter to require strict performance by the Loan
Parties of any provision thereof shall not waive, affect or diminish any right
of Lender to thereafter demand strict compliance therewith. Lender hereby
reserves all rights granted under the Credit Agreement, the other Loan
Documents, this Amendment and any other contract or instrument between any Loan
Party and Lender.

ARTICLE III

CONDITIONS PRECEDENT

3.01    Conditions to Effectiveness. This Amendment shall become effective only
upon the satisfaction in full, in a manner satisfactory to Lender, of the
following conditions precedent (the first date upon which all such conditions
have been satisfied being herein called the “Effective Date”):

(a)    Lender shall have received the following documents or items, each in form
and substance satisfactory to Lender and its legal counsel (unless such
conditions are waived by Lender in its sole discretion):

(i)    an executed copy of this Amendment; and

(ii)    all other documents Lender may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby, and
Borrowers shall have paid Lender, or made arrangements satisfactory to Lender to
pay, all Lender Expenses incurred prior to or in connection with the preparation
of this Amendment.

(b)    After giving effect to this Amendment, the representations and warranties
made by each Loan Party contained herein and in the Credit Agreement, as amended
hereby, and the other Loan Documents, shall be true and correct in all material
respects as of the date hereof, as if those representations and warranties were
made for the first time on such date.

(c)    After giving effect to this Amendment, each Loan Party is in compliance
with all applicable covenants and agreements contained in the Credit Agreement
and the other Loan Documents.

(d)    No Default or Event of Default shall exist under any of the Loan
Documents (as amended hereby), and no Default or Event of Default will result
under any of the Loan Documents from the execution, delivery or performance of
this Amendment.

(e)    All corporate and other proceedings, and all documents instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be satisfactory in form and substance to Lender and its counsel.

(f)    Lender shall have received final credit approval for the Credit Facility
and the transactions described in this Amendment.

 

-3-



--------------------------------------------------------------------------------

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

4.01    Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Administrative Borrower, on behalf of
itself and each other Loan Party, hereby agrees that all liens and security
interest securing payment of the Obligations under the Credit Agreement are
hereby collectively renewed, ratified and brought forward as security for the
payment and performance of the Obligations. Administrative Borrower, on behalf
of itself and each other Loan Party, and Lender agree that the Credit Agreement
and the other Loan Documents, as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.

4.02    Representations and Warranties. Administrative Borrower, on behalf of
itself and each other Loan Party, hereby represents and warrants, jointly and
severally, to Lender as of the date hereof as follows: (a) it is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization; (b) the execution, delivery and performance by it of this
Amendment, the Credit Agreement and all other Loan Documents executed and/or
delivered in connection herewith are within its powers, have been duly
authorized, and do not contravene (i) its Governing Documents or (ii) any
applicable law; (c) no consent, license, permit, approval or authorization of,
or registration, filing or declaration with any governmental body or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, the Credit Agreement or any of the
other Loan Documents executed and/or delivered in connection herewith by or
against it, except for those consents, approvals or authorizations which
(i) will have been duly obtained, made or compiled prior to the Effective Date
and which are in full force and effect or (ii) the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change; (d) this Amendment, the Credit Agreement and all other Loan
Documents executed and/or delivered in connection herewith have been duly
executed and delivered by it; (e) this Amendment, the Credit Agreement and all
other Loan Documents executed and/or delivered in connection herewith constitute
its legal, valid and binding obligation enforceable against it in accordance
with their terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(f) no Default or Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment;
(g) each Loan Party is in compliance with all applicable covenants and
agreements contained in the Credit Agreement and the other Loan Documents, as
amended hereby; and (h) the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of each
such date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and complete on and as of such earlier
date).

 

-4-



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01    Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Lender shall affect the representations and
warranties or the right of Lender to rely upon them.

5.02    Reference to Credit Agreement. Each of the Credit Agreement and the
other Loan Documents, and any and all other agreements, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby.

5.03    Expenses of Lender. Administrative Borrower, on behalf of itself and
each other Borrower and Guarantor, agrees to pay on demand all reasonable costs
and expenses incurred by Lender in connection with any and all amendments,
modifications, and supplements to the other Loan Documents, including, without
limitation, the reasonable costs and fees of Lender’s legal counsel, and all
costs and expenses incurred by Lender in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
other Loan Documents, including, without, limitation, the costs and fees of
Lender’s legal counsel.

5.04    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

5.05    Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and each Loan Party and their respective successors and
assigns, except that no Loan Party may assign or transfer any of its respective
rights or obligations hereunder without the prior written consent of Lender.

5.06    Counterparts. This Amendment may be executed in one or more counterparts
(including by electronic .pdf), each of which when so executed shall be deemed
to be an original, but all of which when taken together shall constitute one and
the same instrument.

5.07    Effect of Waiver. No consent or waiver, express or implied, by Lender to
or for any breach of or deviation from any covenant or condition by any Loan
Party shall be deemed a consent to or waiver of any other breach of the same or
any other covenant, condition or duty.

5.08    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

5.09    Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

 

-5-



--------------------------------------------------------------------------------

5.10    Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS MODIFIED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS
AND LENDER.

5.11    Release. ADMINISTRATIVE BORROWER, ON BEHALF OF ITSELF AND EACH LOAN
PARTY, HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS
COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED
TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY ANY LOANS OR
EXTENSIONS OF CREDIT FROM LENDER TO THE BORROWERS UNDER THE CREDIT AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM LENDER. ADMINISTRATIVE BORROWER, ON BEHALF OF ITSELF AND EACH LOAN
PARTY, HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES LENDER,
ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST LENDER, ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR EXTENSIONS OF
CREDIT FROM LENDER TO THE BORROWERS UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

5.12    Consent of Guarantors. The Administrative Borrower, on behalf of each
Guarantor, hereby (a) consents to the transactions contemplated by this
Amendment; and (b) agrees that the Credit Agreement and the other Loan Documents
(as amended, restated, supplemented or otherwise modified from time to time) are
and shall remain in full force and effect. Although each Guarantor has been
informed of the matters set forth herein and

 

-6-



--------------------------------------------------------------------------------

Administrative Borrower, on behalf of the Guarantors, has acknowledged and
agreed to same, it understands that the Lender has no obligation to inform it of
such matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Administrative
Borrower, on behalf of each Guarantor, acknowledges that its Guaranty is in full
force and effect and ratifies the same, acknowledges that the undersigned has no
defense, counterclaim, set-off or any other claim to diminish the undersigned’s
liability under such documents, that the undersigned’s consent is not required
to the effectiveness of the Credit Agreement and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Collateral, the Advances, the
Credit Agreement or any of the other Loan Documents.

[Remainder of page intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first above written.

 

ADMINISTRATIVE BORROWER:

IES HOLDINGS, INC.

By:      

/s/ Tracy A. McLauchlin

Name:   Tracy A. McLauchlin Title:   Senior Vice President, CFO & Treasurer

Signature Page to Third Amendment to Second Amended and Restated Credit and
Security Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:      

/s/ Howard I. Handman

Name:   Howard I. Handman Title:   Authorized Signatory

Signature Page to Third Amendment to Second Amended and Restated Credit and
Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To:

Wells Fargo Bank, National Association

MAC S4101-158

100 W. Washington St. 15th Floor

Phoenix, AZ 85003-1808

Attention: Howard I. Handman

 

Re:

Compliance Certificate dated [                    ]

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit and
Security Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of April 10, 2017, by and
among WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”), IES HOLDINGS, INC., a
Delaware corporation; IES COMMUNICATIONS, LLC, a Delaware limited liability
company; IES COMMERCIAL, INC., a Delaware corporation; IES MANAGEMENT LP, a
Texas limited partnership; IES MANAGEMENT ROO, LP, a Texas limited partnership;
IES PURCHASING & MATERIALS, INC., a Delaware corporation; IES RESIDENTIAL, INC.,
a Delaware corporation; INTEGRATED ELECTRICAL FINANCE, INC., a Delaware
corporation; IES SUBSIDIARY HOLDINGS, INC., a Delaware corporation; MAGNETECH
INDUSTRIAL SERVICES, INC., an Indiana corporation; HK ENGINE COMPONENTS, LLC, an
Indiana limited liability company; IES RENEWABLE ENERGY, LLC, a Delaware limited
liability company SOUTHERN INDUSTRIAL SALES AND SERVICES, INC., a Georgia
corporation d/b/a Southern Rewinding and Sales, CALUMET ARMATURE AND ELECTRIC,
L.L.C., an Illinois limited liability company, SHANAHAN MECHANICAL AND
ELECTRICAL, INC., a Nebraska corporation, IES INFRASTRUCTURE SOLUTIONS, LLC, a
Delaware limited liability company, TECHNIBUS, INC., a Delaware corporation,
FREEMAN ENCLOSURE SYSTEMS, LLC, an Ohio limited liability company, STRATEGIC
EDGE LLC, an Ohio limited liability company, NEXT ELECTRIC, LLC, a Wisconsin
limited liability company, AZIMUTH COMMUNICATIONS, INC., an Oregon corporation
(each, individually a “Borrower”, and collectively, the “Borrowers”), IES
CONSOLIDATION, LLC, a Delaware limited liability company; IES PROPERTIES, INC.,
a Delaware corporation; IES SHARED SERVICES, INC., a Delaware corporation; IES
TANGIBLE PROPERTIES, INC., a Delaware corporation; KEY ELECTRICAL SUPPLY, INC.,
a Texas corporation; IES OPERATIONS GROUP, INC., a Delaware corporation and ICS
HOLDINGS LLC, an Arizona limited liability company (each, individually a
(“Guarantor”), and collectively, the “Guarantors”). Capitalized terms used in
this Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.



--------------------------------------------------------------------------------

Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned officer of
Parent, or Administrative Borrower, hereby certifies that:

1.    Attached is the financial information of Borrowers and their Subsidiaries
which is required to be furnished to Lender pursuant to Section 6.1 of the
Credit Agreement for the period ended             ,          (the “Reporting
Date”). Such financial information has been prepared in accordance with GAAP
[(except for year-end adjustments and the lack of footnotes)]1, and fairly
presents in all material respects the financial condition of Borrowers and their
Subsidiaries.

2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of each Borrower and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 6.1 of the Credit Agreement.

3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default.

4.    “The representations and warranties of each Loan Party and its
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date).

5.    Borrowers’ Fixed Charge Coverage Ratio, Liquidity, and EBITDA calculations
are demonstrated on Schedule 1 hereof.

6.    As of the Reporting Date, the Borrowers and their respective Subsidiaries
are in compliance with the applicable covenants contained in Section 8 of the
Credit Agreement, if applicable, as demonstrated on Schedule 1 hereof.

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this [    ] day of [        ], [        ].

 

IES HOLDINGS, INC.

By:  

 

Name:  

 

Title:  

 

 

 

1 

Exclude bracketed language with annual audits



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Financial Covenants

I further certify that (Please check and complete each of the following):

1.    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio of the
Borrowers and their Subsidiaries, measured on a trailing four-quarter basis, for
the applicable quarter-end is        to 1.0 which [does/does not] satisfy the
requirement set forth in Section 8(a) of the Credit Agreement that the Fixed
Charge Coverage Ratio be not less than 1.1 to 1.0. Attached to this Schedule 1
are calculations supporting the foregoing calculation with respect to the Fixed
Charge Coverage Ratio.

2.    Minimum Liquidity. The Liquidity of the Borrowers during the recent month
was no less than $             which [does/does not] satisfy the requirement set
forth in Section 8(b) of the Credit Agreement that the Borrowers maintain a
minimum Liquidity of at least thirty percent (30%) of the Maximum Revolver
Amount. The Borrower’s Excess Availability during the recent month was no less
than $             which [does/does not] satisfy the requirement set forth in
Section 8(b) of the Credit Agreement that at least fifty percent (50%) of the
Borrowers’ Liquidity be comprised of Excess Availability. Attached to this
Schedule 1 are calculations supporting the foregoing calculation with respect to
the Liquidity and Excess Availability.

3.    Minimum EBITDA. The EBITDA of Borrowers, measured on a trailing
four-quarter period for the applicable quarter-end is $             [ which
[does/does not] satisfy the requirement set forth in Section 8(c) of the Credit
Agreement that the Borrowers maintain a minimum EBITDA for the applicable period
set forth therein].2

 

 

2 

Minimum EBITDA will be included with the delivery of each Compliance
Certificate, but it will only be tested during a EBITDA Covenant Testing Period.